Case 2:17-cv-02651-GMN-EJY Document 53-21 Filed 09/24/19 Page 1 of 11




                      EXHIBIT T
        December 27, 2018 Email from Ronald Green to
                      Christopher Austin
               Case 2:17-cv-02651-GMN-EJY Document 53-21 Filed 09/24/19 Page 2 of 11


  From:        Ron Green rdg@randazza.com
Subject:       Re: FCA-w-0822-SWITCH.30L - Interim Status Report
   Date:       December 27, 2018 at 4:30 PM
     To:       F. Christopher Austin caustin@weidemiller.com
    Cc:        Brianna Show bshow@weidemiller.com, Tenny Fauver tjf@randazza.com, Marc Randazza mjr@randazza.com, Alex Shepard
               ajs@randazza.com

   In your December 18 email, you stated that you were trying to set up a call with the potential eDiscovery provider over the holidays. What is the status? If we don’t get moving soon, we are going to start needing to look for
   expert witnesses.

   Thanks, and I hope you had a great Christmas.

   ________________________________________________________

   Ronald D. Green* | Randazza Legal Group, PLLC
   2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
   Tel: 702-420-2001 | Email: rdg@randazza.com

   ________________________________________________________

   * Licensed to practice law in Nevada.


     On Dec 21, 2018, at 4:14 PM, F. Christopher Austin <caustin@weidemiller.com> wrote:


     Okay.

     F. Christopher Austin
     Weide & Miller, Ltd.
     10655 Park Run Drive
     Suite 100
     Las Vegas NV 89144
     702.610.9094 Mobile
     702.382.4804 Office
     702.382.4805 Fax
     caustin@weidemiller.com | www.weidemiller.com

     This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt from disclosure under applicable law. If you are not the intended recipient or the employee or agent responsible for delivering this communication to
     the intended recipient, you are hereby notified that any unauthorized use, dissemination, distribution or copying of this communication is strictly prohibited. If you have received this communication in error, please notify us immediately by telephone (702-382-4804) or e-mail
     reply, delete it from your system, and destroy any hard copy you may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice contained herein (including any attachments) is not intended to be and can neither be used by any person
     for the purpose of avoiding tax penalties nor used to promote, recommend or market any tax-related matter addressed herein.


     From: Ron Green <rdg@randazza.com>
     Sent: Friday, December 21, 2018 9:23 AM
     To: F. Christopher AusIn <causIn@weidemiller.com>
     Cc: Brianna Show <bshow@weidemiller.com>; Tenny Fauver <tjf@randazza.com>; Marc Randazza <mjr@randazza.com>; Alex Shepard <ajs@randazza.com>
     Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status Report

     Chris:

     I have spoken with my clients. They prefer to sIck with Epiq.

     Ron Green
     Randazza Legal Group, PLLC
     Las Vegas, NV
     Sent from my iPhone

     On Dec 18, 2018, at 7:19 PM, Ron Green <rdg@randazza.com> wrote:

               My clients do not have an issue with inquiring with other providers. I don’t think they would have any issue looking into using OpenText but will ask.
               ________________________________________________________
               Ronald D. Green* | Randazza Legal Group, PLLC
               2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
               Tel: 702-420-2001 | Email: rdg@randazza.com
               ________________________________________________________
               * Licensed to practice law in Nevada.



                         On Dec 18, 2018, at 4:17 PM, F. Christopher AusIn <causIn@weidemiller.com> wrote:

                         Ron:

                         We are sIll on track. I just have not had as much Ime as expected, since I returned late yesterday from a visit with my son in Idaho.

                         I’ve got a call into Epiq, but no response. In order to expedite things, I would like some laItude to potenIally use a diﬀerent provider agreed to by all.
                         Switch is not opposed to other reputable providers. One they have heard good reports on is Open Text. They seem fairly sizable as well. Have you heard
                         of them? Or others your client would be okay with?

                         I’ll look into this more tomorrow. I know you are out but I assume you will sIll have email, and I’ll see if I can set something up that works for you.

                         Chris AusIn
                         Sent from my iPad

                         On Dec 18, 2018, at 4:01 PM, Ron Green <rdg@randazza.com> wrote:

                                   Dear Chris:

                                   I presume that we are not speaking with Epiq today. It is my last day in the oﬃce unIl ader Christmas, and I believe that you told me you
                                   were out of the oﬃce ader today as well. I do request that you provide me some indicaIon regarding where you guys stand. Is your client
                                   sIll interested in informal eDiscovery, or should I let MTech know that we need to start engaging in standard discovery and looking for an
                                   expert? As you know, our expert disclosure deadline is February 5, 2019. If we do not start moving forward with Epiq very soon, I will need
                                   to start working on expert discovery as soon as I return from the holidays.

                                   Thanks.
                                   ________________________________________________________
Case 2:17-cv-02651-GMN-EJY Document 53-21 Filed 09/24/19 Page 3 of 11

     ________________________________________________________
     Ronald D. Green* | Randazza Legal Group, PLLC
     2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
     Tel: 702-420-2001 | Email: rdg@randazza.com
     ________________________________________________________
     * Licensed to practice law in Nevada.



          On Dec 17, 2018, at 3:25 PM, Ron Green <rdg@randazza.com> wrote:

          Are we speaking with Epiq tomorrow?
          ________________________________________________________
          Ronald D. Green* | Randazza Legal Group, PLLC
          2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
          Tel: 702-420-2001 | Email: rdg@randazza.com
          ________________________________________________________
          * Licensed to practice law in Nevada.



                On Dec 13, 2018, at 3:23 PM, F. Christopher AusIn <causIn@weidemiller.com> wrote:

                Ron:

                I’ll try to set something up for Tuesday.

                F. Christopher Austin
                Weide & Miller, Ltd.
                10655 Park Run Drive
                Suite 100
                Las Vegas NV 89144
                702.610.9094 Mobile
                702.382.4804 Office
                702.382.4805 Fax
                caustin@weidemiller.com | www.weidemiller.com

                This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt from disclosure under applicable law. If you are
                not the intended recipient or the employee or agent responsible for delivering this communication to the intended recipient, you are hereby notified that any unauthorized use,
                dissemination, distribution or copying of this communication is strictly prohibited. If you have received this communication in error, please notify us immediately by telephone
                (702-382-4804) or e-mail reply, delete it from your system, and destroy any hard copy you may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or
                written tax advice contained herein (including any attachments) is not intended to be and can neither be used by any person for the purpose of avoiding tax penalties nor
                used to promote, recommend or market any tax-related matter addressed herein.


                From: Ron Green <rdg@randazza.com>
                Sent: Thursday, December 13, 2018 3:14 PM
                To: F. Christopher AusIn <causIn@weidemiller.com>
                Cc: Brianna Show <bshow@weidemiller.com>; Tenny Fauver <tjf@randazza.com>; Marc Randazza
                <mjr@randazza.com>; Alex Shepard <ajs@randazza.com>
                Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status Report

                Alright. As a reminder, I am only in the oﬃce Monday and Tuesday next week. I will be on a plane for the majority
                of Wednesday. I have limited availability Thursday and Friday because I will mostly be doing stuﬀ with my family.
                ________________________________________________________
                Ronald D. Green* | Randazza Legal Group, PLLC
                2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
                Tel: 702-420-2001 | Email: rdg@randazza.com
                ________________________________________________________
                * Licensed to practice law in Nevada.


                          On Dec 13, 2018, at 3:05 PM, F. Christopher AusIn <causIn@weidemiller.com> wrote:

                          We are, but it will have to be next week. This one got ahead of me.

                          F. Christopher Austin
                          Weide & Miller, Ltd.
                          10655 Park Run Drive
                          Suite 100
                          Las Vegas NV 89144
                          702.610.9094 Mobile
                          702.382.4804 Office
                          702.382.4805 Fax
                          caustin@weidemiller.com | www.weidemiller.com

                          This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt from disclosure under
                          applicable law. If you are not the intended recipient or the employee or agent responsible for delivering this communication to the intended recipient, you
                          are hereby notified that any unauthorized use, dissemination, distribution or copying of this communication is strictly prohibited. If you have received this
                          communication in error, please notify us immediately by telephone (702-382-4804) or e-mail reply, delete it from your system, and destroy any hard copy
                          you may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice contained herein (including any attachments) is
                          not intended to be and can neither be used by any person for the purpose of avoiding tax penalties nor used to promote, recommend or market any tax-
                          related matter addressed herein.


                          From: Ron Green <rdg@randazza.com>
                          Sent: Thursday, December 13, 2018 2:26 PM
                          To: F. Christopher AusIn <causIn@weidemiller.com>
                          Cc: Brianna Show <bshow@weidemiller.com>; Tenny Fauver <tjf@randazza.com>; Marc Randazza
                          <mjr@randazza.com>; Alex Shepard <ajs@randazza.com>
                          Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status Report

                          Chris:

                          What’s the status on this? Are we moving forward?

                          Ron Green
                          Randazza Legal Group, PLLC
                          Las Vegas, NV
                          Sent from my iPhone

                          On Dec 7, 2018, at 2:46 PM, F. Christopher AusIn <causIn@weidemiller.com> wrote:

                                    Thanks Ron. I’ll conﬁrm with Switch and if they agree seek to set up a teleconference
Case 2:17-cv-02651-GMN-EJY Document 53-21 Filed 09/24/19 Page 4 of 11

                Thanks Ron. I’ll conﬁrm with Switch and if they agree seek to set up a teleconference
                for you and me with Epiq next week.

                Chris

                F. Christopher Austin
                Weide & Miller, Ltd.
                10655 Park Run Drive
                Suite 100
                Las Vegas NV 89144
                702.610.9094 Mobile
                702.382.4804 Office
                702.382.4805 Fax
                caustin@weidemiller.com | www.weidemiller.com

                This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt from
                disclosure under applicable law. If you are not the intended recipient or the employee or agent responsible for delivering this
                communication to the intended recipient, you are hereby notified that any unauthorized use, dissemination, distribution or copying of
                this communication is strictly prohibited. If you have received this communication in error, please notify us immediately by telephone
                (702-382-4804) or e-mail reply, delete it from your system, and destroy any hard copy you may have printed. Thank you. Pursuant to
                IRS Circular 230, any tax information or written tax advice contained herein (including any attachments) is not intended to be and can
                neither be used by any person for the purpose of avoiding tax penalties nor used to promote, recommend or market any tax-related
                matter addressed herein.


                From: Ron Green <rdg@randazza.com>
                Sent: Friday, December 07, 2018 2:44 PM
                To: F. Christopher AusIn <causIn@weidemiller.com>
                Cc: Brianna Show <bshow@weidemiller.com>; Tenny Fauver <tjf@randazza.com>; Marc
                Randazza <mjr@randazza.com>; Alex Shepard <ajs@randazza.com>
                Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status Report

                Chris:

                It was a pleasure speaking with you today. To conﬁrm our conversaIon, my clients do
                not wish to pay for half of the proposed eDiscovery. However, if communicaIons with
                Epiq (or whichever provider we choose) are limited to you and me, then their concerns
                about unilateral communicaIons disappear and no liquidated damages provision would
                be necessary. They would prefer that you and I contact Epiq together. Finally, we would
                like some indicaIon regarding the keywords your client intends to propose, as well as
                some guideline regarding your client’s willingness to dismiss the case if it does not ﬁnd
                anything of interest in the eDiscovery.

                Thanks, and I’ll talk to you next week.
                ________________________________________________________
                Ronald D. Green* | Randazza Legal Group, PLLC
                2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
                Tel: 702-420-2001 | Email: rdg@randazza.com
                ________________________________________________________
                * Licensed to practice law in Nevada.


                          On Nov 13, 2018, at 3:20 PM, F. Christopher AusIn
                          <causIn@weidemiller.com> wrote:

                          Thanks

                          F. Christopher Austin
                          Weide & Miller, Ltd.
                          10655 Park Run Drive
                          Suite 100
                          Las Vegas NV 89144
                          702.610.9094 Mobile
                          702.382.4804 Office
                          702.382.4805 Fax
                          caustin@weidemiller.com | www.weidemiller.com

                          This communication is for its intended recipient only, and may contain information that is privileged, confidential
                          and exempt from disclosure under applicable law. If you are not the intended recipient or the employee or agent
                          responsible for delivering this communication to the intended recipient, you are hereby notified that any
                          unauthorized use, dissemination, distribution or copying of this communication is strictly prohibited. If you have
                          received this communication in error, please notify us immediately by telephone (702-382-4804) or e-mail reply,
                          delete it from your system, and destroy any hard copy you may have printed. Thank you. Pursuant to IRS Circular
                          230, any tax information or written tax advice contained herein (including any attachments) is not intended to be
                          and can neither be used by any person for the purpose of avoiding tax penalties nor used to promote,
                          recommend or market any tax-related matter addressed herein.


                          From: Ron Green <rdg@randazza.com>
                          Sent: Tuesday, November 13, 2018 2:28 PM
                          To: F. Christopher AusIn <causIn@weidemiller.com>
                          Cc: Brianna Show <bshow@weidemiller.com>; Tennyson Fauver
                          <tjf@randazza.com>; Marc Randazza <mjr@randazza.com>; Alex Shepard
                          <ajs@randazza.com>
                          Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status Report

                          Well, it solves the issue for me. I will let you know shortly what my
                          clients say.

                          On Tue, Nov 13, 2018 at 2:14 PM F. Christopher AusIn
                          <causIn@weidemiller.com> wrote:
                             Okay. Then I’m hoping limiIng the communicaIons to you and me (in
                             which I have no problem with you contacIng them even if I’m not
                             available) will solve that issue.

                             Thanks,
                             Chris

                             F. Christopher Austin
                             Weide & Miller, Ltd.
                             10655 Park Run Drive
                             Suite 100
Case 2:17-cv-02651-GMN-EJY Document 53-21 Filed 09/24/19 Page 5 of 11

                    Suite 100
                    Las Vegas NV 89144
                    702.610.9094 Mobile
                    702.382.4804 Office
                    702.382.4805 Fax
                    caustin@weidemiller.com | www.weidemiller.com

                    This communication is for its intended recipient only, and may contain information that is privileged,
                    confidential and exempt from disclosure under applicable law. If you are not the intended recipient or the
                    employee or agent responsible for delivering this communication to the intended recipient, you are hereby
                    notified that any unauthorized use, dissemination, distribution or copying of this communication is strictly
                    prohibited. If you have received this communication in error, please notify us immediately by telephone (702-
                    382-4804) or e-mail reply, delete it from your system, and destroy any hard copy you may have printed.
                    Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice contained herein (including
                    any attachments) is not intended to be and can neither be used by any person for the purpose of avoiding tax
                    penalties nor used to promote, recommend or market any tax-related matter addressed herein.


                    From: Ron Green <rdg@randazza.com>
                    Sent: Tuesday, November 13, 2018 2:07 PM
                    To: F. Christopher AusIn <causIn@weidemiller.com>
                    Cc: Brianna Show <bshow@weidemiller.com>; Tenny Fauver
                    <tjf@randazza.com>; Marc Randazza <mjr@randazza.com>; Alex
                    Shepard <ajs@randazza.com>
                    Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status Report
                    Importance: High

                    I will send this proposal to my clients. However, as far as I know, my
                    clients do not distrust Epiq. They simply do not want your client
                    unilaterally communicaIng with Epiq.
                    ________________________________________________________
                    Ronald D. Green* | Randazza Legal Group, PLLC
                    2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
                    Tel: 702-420-2001 | Email: rdg@randazza.com
                    ________________________________________________________
                    * Licensed to practice law in Nevada.


                              On Nov 13, 2018, at 2:03 PM, F. Christopher AusIn
                              <causIn@weidemiller.com> wrote:

                              Ron:

                              If we are going to do informal discovery, it has to be
                              simple, yet fair and comprehensive, or we might as well
                              just do formal discovery. I’ve reviewed your October
                              23rdlejer. It’s not bad, but it’s clear your client distrusts
                              Epiq. Here’s my thoughts:

                                   1. Why don’t you idenIfy a reputable 3rd Party image
                                      provider (ESI Provider) agreeable to your client.
                                      Unless there is some red ﬂag, I suspect Switch will
                                      agree. We sign the service agreement on behalf of
                                      our clients and split the fee 50/50, paid through our
                                      ﬁrms. If you want to amend the service agreement
                                      (or I do), no problem. We negoIate the changes.

                                   2. The ESI Provider images the hard drives and returns
                                      them to your clients.

                                   3. I send you keywords to be searched. We meet and
                                      resolve any issues regarding them and jointly
                                      submit them to the ESI Provider.

                                   4. The ESI Provider runs the search and sends us all
                                      the results. I’ll promptly let you know (likely within
                                      a week) how long we expect it will take us to review
                                      the results. If the results are clean, we let you know
                                      and dismiss/sejle the case.

                                   5. If we idenIfy majers we believe evidence
                                      misappropriaIon, I’ll tell you, and we discuss in the
                                      context of sejlement discussions if you would like
                                      (which would then include why we think they do).
                                      If not, or if at any Ime either party feels discussions
                                      are not progressing, we revert to the formal process
                                      (serve discovery, etc.).

                              I see no reason for arIﬁcial deadlines, as we have a formal
                              scheduling order. My informal goal is to resolve this
                              before Christmas, so I sIll have Ime to go through formal
                              discovery if necessary. If you feel we are taking too long at
                              any point, you can jump into the formal process. Same for
                              us.

                              Give me a call to discuss when you have a moment.

                              Chris

                              F. Christopher Austin
                              Weide & Miller, Ltd.
                              10655 Park Run Drive
                              Suite 100
                              Las Vegas NV 89144
                              702.610.9094 Mobile
                              702.382.4804 Office
                              702.382.4805 Fax
                              caustin@weidemiller.com | www.weidemiller.com
Case 2:17-cv-02651-GMN-EJY Document 53-21 Filed 09/24/19 Page 6 of 11

                      caustin@weidemiller.com | www.weidemiller.com

                      This communication is for its intended recipient only, and may contain information that is
                      privileged, confidential and exempt from disclosure under applicable law. If you are not
                      the intended recipient or the employee or agent responsible for delivering this
                      communication to the intended recipient, you are hereby notified that any unauthorized
                      use, dissemination, distribution or copying of this communication is strictly prohibited. If
                      you have received this communication in error, please notify us immediately by telephone
                      (702-382-4804) or e-mail reply, delete it from your system, and destroy any hard copy
                      you may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or
                      written tax advice contained herein (including any attachments) is not intended to be and
                      can neither be used by any person for the purpose of avoiding tax penalties nor used to
                      promote, recommend or market any tax-related matter addressed herein.


                      From: F. Christopher AusIn
                      Sent: Tuesday, November 13, 2018 11:51 AM
                      To: 'Ron Green' <rdg@randazza.com>
                      Cc: Brianna Show <bshow@weidemiller.com>; Tenny
                      Fauver <tjf@randazza.com>; Marc Randazza
                      <mjr@randazza.com>; Alex Shepard <ajs@randazza.com>
                      Subject: RE: FCA-w-0822-SWITCH.30L - Interim Status
                      Report

                      Ron:

                      Fine. I’ll hold oﬀ on serving them. I was trying to be
                      agreeable. Apparently, I’ve been confused about the
                      service issue, and since my client asked me about the
                      status, my confusion prevailed. No one is trying to gain an
                      advantage here.

                      Chris

                      F. Christopher Austin
                      Weide & Miller, Ltd.
                      10655 Park Run Drive
                      Suite 100
                      Las Vegas NV 89144
                      702.610.9094 Mobile
                      702.382.4804 Office
                      702.382.4805 Fax
                      caustin@weidemiller.com | www.weidemiller.com

                      This communication is for its intended recipient only, and may contain information that is
                      privileged, confidential and exempt from disclosure under applicable law. If you are not
                      the intended recipient or the employee or agent responsible for delivering this
                      communication to the intended recipient, you are hereby notified that any unauthorized
                      use, dissemination, distribution or copying of this communication is strictly prohibited. If
                      you have received this communication in error, please notify us immediately by telephone
                      (702-382-4804) or e-mail reply, delete it from your system, and destroy any hard copy
                      you may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or
                      written tax advice contained herein (including any attachments) is not intended to be and
                      can neither be used by any person for the purpose of avoiding tax penalties nor used to
                      promote, recommend or market any tax-related matter addressed herein.


                      From: Ron Green <rdg@randazza.com>
                      Sent: Tuesday, November 13, 2018 11:42 AM
                      To: F. Christopher AusIn <causIn@weidemiller.com>
                      Cc: Brianna Show <bshow@weidemiller.com>; Tenny
                      Fauver <tjf@randazza.com>; Marc Randazza
                      <mjr@randazza.com>; Alex Shepard <ajs@randazza.com>
                      Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status
                      Report

                      Chris:

                      You did not learn that we did not receive the Requests for
                      ProducIon via email unIl “the other day.” We discussed
                      this in our Reply in Support of MoIon to Stay Discovery,
                      which was ﬁled in June. In August, Sam, Anne-Marie, you,
                      and I also discussed it at the early case conference, where
                      you acknowledged that we had not received them and
                      said that you would re-serve them ader the conference.
                      However, you subsequently agreed not to serve them
                      again unIl we knew whether the case could be informally
                      resolved. This is all in wriIng. I am really growing
                      frustrated that this is sIll an issue. I agree with you that it
                      should not be; however, given that your client
                      misrepresented that we were “months late” responding to
                      discovery just last week, it concerns me that you guys
                      keep insisIng that you served discovery on us in March.

                      I am also unsure why you are serving the Requests for
                      ProducIon on us today if you want to resume talks
                      regarding eDiscovery. While you only agreed to hold oﬀ on
                      service unIl ader the sejlement meeIng in Boston, the
                      purpose of the proposed informal eDiscovery was to
                      reduce liIgaIon costs to both parIes. Forcing us to
                      respond to Requests for ProducIon now would frustrate
                      that purpose. So, if you do serve Requests on us today, I
                      will have to talk to my clients regarding whether they
                      would sIll be interested in engaging in informal
                      eDiscovery.
                      _________________________________________________
                      _______
                      Ronald D. Green* | Randazza Legal Group, PLLC
                      2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
                      Tel: 702-420-2001 | Email: rdg@randazza.com
                      _________________________________________________
                      _______
                      * Licensed to practice law in Nevada.
Case 2:17-cv-02651-GMN-EJY Document 53-21 Filed 09/24/19 Page 7 of 11

                      * Licensed to practice law in Nevada.


                            On Nov 13, 2018, at 11:24 AM, F. Christopher
                            AusIn <causIn@weidemiller.com> wrote:

                            Ron:

                            I haven’t had a chance to discuss deadlines.
                            I’m happy to work with you. My primary goal
                            is to see if we cannot get the informal
                            discovery process back on line. I’ll follow-up
                            with you on that later today.

                            As to discovery service: UnIl I spoke with
                            you the other day, I did not know you had
                            not received them when we emailed them.
                            That is not an issue to bajle over, so I’ll serve
                            them again today, and we’ll count service
                            from today.

                            Chris

                            F. Christopher Austin
                            Weide & Miller, Ltd.
                            10655 Park Run Drive
                            Suite 100
                            Las Vegas NV 89144
                            702.610.9094 Mobile
                            702.382.4804 Office
                            702.382.4805 Fax
                            caustin@weidemiller.com | www.weidemiller.com

                            This communication is for its intended recipient only, and may contain
                            information that is privileged, confidential and exempt from disclosure
                            under applicable law. If you are not the intended recipient or the
                            employee or agent responsible for delivering this communication to
                            the intended recipient, you are hereby notified that any unauthorized
                            use, dissemination, distribution or copying of this communication is
                            strictly prohibited. If you have received this communication in error,
                            please notify us immediately by telephone (702-382-4804) or e-mail
                            reply, delete it from your system, and destroy any hard copy you may
                            have printed. Thank you. Pursuant to IRS Circular 230, any tax
                            information or written tax advice contained herein (including any
                            attachments) is not intended to be and can neither be used by any
                            person for the purpose of avoiding tax penalties nor used to promote,
                            recommend or market any tax-related matter addressed herein.


                            From: Ron Green <rdg@randazza.com>
                            Sent: Monday, November 12, 2018 3:17 PM
                            To: F. Christopher AusIn
                            <causIn@weidemiller.com>
                            Cc: Brianna Show
                            <bshow@weidemiller.com>; Tenny Fauver
                            <tjf@randazza.com>
                            Subject: Re: FCA-w-0822-SWITCH.30L -
                            Interim Status Report

                            Hey Chris. I’m following up to see if you had
                            discussed deadlines and logisIcs with Switch
                            yet.

                            AddiIonally, while I think we are on the same
                            page with regard to Switch’s Requests for
                            ProducIon, I wanted to be sure. We do not
                            consider the Requests to have been served
                            upon Defendants. The only Ime we have
                            been provided with a copy of them was in
                            regards to Switch’s OpposiIon to our MoIon
                            to Stay Discovery. At this point, I assume
                            you’re holding oﬀ on serving them unIl you
                            know whether your client wishes to pursue a
                            mutually agreeable eDiscovery framework or
                            just commence standard discovery.

                            While discovery deadlines were just
                            extended, the clock conInues to Ick, and
                            we’d appreciate follow up regarding
                            eDiscovery as soon as possible.

                            Thanks a lot.
                            ______________________________________
                            __________________
                            Ronald D. Green* | Randazza Legal Group,
                            PLLC
                            2764 Lake Sahara Drive | Suite 109 | Las
                            Vegas, NV 89117
                            Tel: 702-420-2001 | Email: rdg@randazza.com
                            ______________________________________
                            __________________
                            * Licensed to practice law in Nevada.




                                      On Nov 8, 2018, at 2:12 PM, F.
                                      Christopher AusIn
                                      <causIn@weidemiller.com>
                                      wrote:
Case 2:17-cv-02651-GMN-EJY Document 53-21 Filed 09/24/19 Page 8 of 11

                            wrote:

                            Ron:

                            No need to ﬁle a moIon for a
                            protecIve order. They
                            misunderstood the date of
                            service which was obtained
                            from me, because I did not
                            know you had not received the
                            discovery when we originally
                            propounded it. I have a
                            teleconference with them later
                            today to assess whether we will
                            be using a formal discovery
                            process going forward or
                            whether we can salvage the
                            informal process. I’ll then
                            follow-up with you to reach
                            agreement on deadlines and
                            logisIcs.

                            Chris

                            F. Christopher Austin
                            Weide & Miller, Ltd.
                            10655 Park Run Drive
                            Suite 100
                            Las Vegas NV 89144
                            702.610.9094 Mobile
                            702.382.4804 Office
                            702.382.4805 Fax
                            caustin@weidemiller.com |
                            www.weidemiller.com

                            This communication is for its intended recipient
                            only, and may contain information that is
                            privileged, confidential and exempt from
                            disclosure under applicable law. If you are not the
                            intended recipient or the employee or agent
                            responsible for delivering this communication to
                            the intended recipient, you are hereby notified
                            that any unauthorized use, dissemination,
                            distribution or copying of this communication is
                            strictly prohibited. If you have received this
                            communication in error, please notify us
                            immediately by telephone (702-382-4804) or e-
                            mail reply, delete it from your system, and
                            destroy any hard copy you may have printed.
                            Thank you. Pursuant to IRS Circular 230, any tax
                            information or written tax advice contained herein
                            (including any attachments) is not intended to be
                            and can neither be used by any person for the
                            purpose of avoiding tax penalties nor used to
                            promote, recommend or market any tax-related
                            matter addressed herein.


                            From: Ron Green
                            <rdg@randazza.com>
                            Sent: Thursday, November 08,
                            2018 1:37 PM
                            To: F. Christopher AusIn
                            <causIn@weidemiller.com>
                            Cc: Brianna Show
                            <bshow@weidemiller.com>;
                            Tenny Fauver
                            <tjf@randazza.com>
                            Subject: Re: FCA-w-0822-
                            SWITCH.30L - Interim Status
                            Report

                            I think the only remaining issue
                            is your client’s false insistence
                            that we did not Imely respond
                            to wrijen discovery and that
                            they’re expecIng a response by
                            November 19. Are they backing
                            oﬀ of that, or do I need to ﬁle
                            for a protecIve order? I’m really
                            hoping it’s the former.
                            ___________________________
                            ___________________________
                            __
                            Ronald D. Green* | Randazza
                            Legal Group, PLLC
                            2764 Lake Sahara Drive | Suite
                            109 | Las Vegas, NV 89117
                            Tel: 702-420-2001 | Email:
                            rdg@randazza.com
                            ___________________________
                            ___________________________
                            __
                            * Licensed to practice law in
                            Nevada.




                                      On Nov 7, 2018, at
                                      4:35 PM, F.
                                      Christopher AusIn
                                      <causIn@weidemi
Case 2:17-cv-02651-GMN-EJY Document 53-21 Filed 09/24/19 Page 9 of 11

                               <causIn@weidemi
                               ller.com> wrote:

                               Thank you. We
                               will ﬁle.

                               F. Christopher
                               Austin
                               Weide &
                               Miller, Ltd.
                               10655 Park Run Drive
                               Suite 100
                               Las Vegas NV 89144
                               702.610.9094 Mobile
                               702.382.4804 Office
                               702.382.4805 Fax
                               caustin@weidemiller.co
                               m|
                               www.weidemiller.com

                               This communication is for its
                               intended recipient only, and
                               may contain information that
                               is privileged, confidential and
                               exempt from disclosure
                               under applicable law. If you
                               are not the intended recipient
                               or the employee or agent
                               responsible for delivering this
                               communication to the
                               intended recipient, you are
                               hereby notified that any
                               unauthorized use,
                               dissemination, distribution or
                               copying of this
                               communication is strictly
                               prohibited. If you have
                               received this communication
                               in error, please notify us
                               immediately by telephone
                               (702-382-4804) or e-mail
                               reply, delete it from your
                               system, and destroy any
                               hard copy you may have
                               printed. Thank you. Pursuant
                               to IRS Circular 230, any tax
                               information or written tax
                               advice contained herein
                               (including any attachments)
                               is not intended to be and can
                               neither be used by any
                               person for the purpose of
                               avoiding tax penalties nor
                               used to promote,
                               recommend or market any
                               tax-related matter addressed
                               herein.


                               From: Ron Green
                               <rdg@randazza.co
                               m>
                               Sent: Wednesday,
                               November 07,
                               2018 4:33 PM
                               To: F. Christopher
                               AusIn
                               <causIn@weidemi
                               ller.com>
                               Cc: Brianna Show
                               <bshow@weidemil
                               ler.com>; Tenny
                               Fauver
                               <tjf@randazza.co
                               m>
                               Subject: Re: FCA-
                               w-0822-
                               SWITCH.30L -
                               Interim Status
                               Report

                               Just a few small
                               revisions/correcIo
                               ns. If this is okay
                               with you, you can
                               aﬃx my e-
                               signature and ﬁle.
                               ________________
                               ________________
                               ________________
                               ________
                               Ronald D. Green* |
                               Randazza Legal
                               Group, PLLC
                               2764 Lake Sahara
                               Drive | Suite 109 |
                               Las Vegas, NV
                               89117
                               Tel: 702-420-2001 |
                               Email:
                               rdg@randazza.com
                               ________________
                               ________________
                               ________________
                               ________
                               * Licensed to
                               practice law in
                               Nevada.
Case 2:17-cv-02651-GMN-EJY Document 53-21 Filed 09/24/19 Page 10 of 11




                                             On
                                             Nov
                                             7,
                                             2018,
                                             at
                                             4:28
                                             PM, F.
                                             Christ
                                             opher
                                             AusI
                                             n
                                             <caus
                                             In@
                                             weide
                                             miller.
                                             com>
                                             wrote
                                             :

                                             <FCA-
                                             w-
                                             0822-
                                             SWIT
                                             CH.30
                                             L-
                                             Interi
                                             m
                                             Status
                                             Repor
                                             t.docx
                                             >




                   --
                   ________________________________________________________
                   Ronald
                   Ronald D.D. Green*
                               Green* | Randazza
                                         Randazza Legal
                                                     Legal Group,
                                                           Group, PLLC
                                                                   PLLC
                   2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
                   Tel: 702-420-2001 | Email: rdg@randazza.com
                   ________________________________________________________
                   * Licensed to practice law in Nevada.
Case 2:17-cv-02651-GMN-EJY Document 53-21 Filed 09/24/19 Page 11 of 11
